DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.

Lea et al. does not expressly disclose the claimed Faraday shields.  Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus comprising a grounded Faraday shields 8a/8b positioned between induction coils 1a/1b 
Lea et al. does not expressly disclose the claimed pump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a pumping assembly comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a pump assembly comprising a turbopump 304a to provide the processing chamber with a first pressure; a foreline pump 304b to provide the processing chamber with a second pressure; a pump selection valve 308/308a which can be operable to select between at least the turbopump and the foreline pump; 
Concerning claim 4, it should be noted that Lea et al. further discloses that the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (see, for example, paragraph 0129).
Regarding claims 5-6, Lea et al. further discloses that the plasma processing apparatus comprises a gas source 3 configured to feed a process gas into the plasma chamber; the separation grid is operable to act as a showerhead for passage of .

Claims 2 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1 and 4-6 above, and further in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above and Lea et al. further discloses that the dielectric sidewall has a cylindrical shape but the references do not expressly disclose the dielectric window flaring outward in a horizontal direction.  However, it is noted that the specification of the instant claimed invention does not expressly disclose specific criticality as to the shape of the dielectric window having a constant slope. In fact, the specification merely state that “Due to the flaring of dielectric window 118, a width of the processing chamber 110 along a horizontal direction may be greater than a width of the plasma chamber 120 along the horizontal direction.” (see paragraph 0036 of the specification). Singh et al. discloses a plasma processing apparatus comprising a dielectric sidewall 206 having a cylindrical shape and a dielectric window 204 flaring outward in a horizontal direction so that a width of the dielectric window 204 along the horizontal direction is greater than the width of the dielectric sidewall 206 (see, for ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Also, and this notwithstanding, Hasebe et al. discloses a plasma processing apparatus comprising a plasma chamber comprising a dielectric sidewall 121 having a cylindrical shape and a dielectric window 131, and further discloses that the dielectric window 131 can have different shapes/configurations including a shape in which the dielectric window 131 flares outward in a horizontal direction such that the dielectric window has a constant slope (see, for example, figs. 1-3D and their descriptions, especially fig. 3B).  Additionally, Ji  discloses a plasma processing apparatus comprising a plasma chamber comprising a cylindrical dielectric sidewall 210 and a wall 130 defining at least a part of the processing chamber, wherein the wall 130 flares outward in a horizontal direction such that the wall has a constant slope (see, for example, fig. 2 and its description).  Furthermore, Balasubramaniam discloses a plasma processing apparatus comprising a plasma chamber 115 comprising a cylindrical sidewall and a wall 442/443 defining at least a part of the processing chamber, wherein the wall 442/443 flares outward in a horizontal direction such that the wall has a constant slope (see, for example, fig. 5 and its description).  Also, Tsuda et al. discloses a plasma processing apparatus comprising a plasma chamber 13 comprising a cylindrical dielectric sidewall and a wall 17 defining at least a part of the 
Furthermore, it should be noted that the apparatus of Lea et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 8).  Also, Singh et al. teaches that the flaring of the dielectric window starts at a location between the first coil and the second coil (see fig. 2). Additionally, Hasebe et al. (fig. 3B), Ji (fig. 2) and Balasubramaniam (fig. 5) disclose that the flaring of the dielectric window/wall starts at the bottom of the plasma chamber. Furthermore, Tsuda et al. further discloses that the dielectric window flares outward from a separation grid 8 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam . 

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1 and 4-6, above, and further in view of Paterson et al., US 2008/0178805.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh, as to comprise a movable pedestal because such means is known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are 
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh and Paterson et al., is capable of performing a dry strip process as the first process and a dry etch process as the second process, if the method to be performed within the apparatus requires it.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1 and 4-6 above, and further in view of Hiyama et al., US 2009/0176381.
.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 2 and 12-14 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claim 15, Lea et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim, Murugesh, Singh et al., Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and the width of the ion energy distribution.  With respect to generating direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from an RF bias source, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since 
Regarding claim 16, Lea et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim, Murugesh Singh et al. Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 2 and 12-14 above, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim, Murugesh, Singh et al., Hasebe et al., Ji, Balasubramaniam and Tsuda et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of .

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.

Furthermore, Chen et al. further discloses the use of a first Faraday shield for the first coil 148/148’ (see, for example, paragraph 0026), and the use of a second Faraday shield for the second coil 188 (see, for example, paragraph 0031).  However, Chen et al. does not expressly disclose that the shields are grounded and their positions.  Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an 
Chen et al. does not expressly disclose the claimed pump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a pumping assembly comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a pump assembly comprising a turbopump 304a to 
Concerning claim 4, Chen et al. further discloses that the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (see, for example, paragraphs 0033-0034).
.

Claims 2 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1 and 4-6 above, and further in view of Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above, and Chen et al. further discloses that the dielectric sidewall has a cylindrical shape but the references do not expressly disclose the dielectric window flaring outward in a horizontal direction.  However, it is noted that the specification of the instant claimed invention does not expressly disclose specific criticality as to the shape of the dielectric window having a constant slope. In fact, the specification merely state that “Due to the flaring of dielectric window 118, a width of the processing chamber 110 along a horizontal direction may be greater than a width of the plasma chamber 120 along the horizontal direction.” (see paragraph 0036 of the specification). Singh et al. discloses a plasma processing apparatus comprising a ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. (In re Dailey 357 F.2d 669,149 USPQ 47 (CCPA1966)) (See MPEP 2144.04 IV.B.).  Also, and this notwithstanding, Hasebe et al. discloses a plasma processing apparatus comprising a plasma chamber comprising a dielectric sidewall 121 having a cylindrical shape and a dielectric window 131, and further discloses that the dielectric window 131 can have different shapes/configurations including a shape in which the dielectric window 131 flares outward in a horizontal direction such that the dielectric window has a constant slope (see, for example, figs. 1-3D and their descriptions, especially fig. 3B).  Additionally, Ji  discloses a plasma processing apparatus comprising a plasma chamber comprising a cylindrical dielectric sidewall 210 and a wall 130 defining at least a part of the processing chamber, wherein the wall 130 flares outward in a horizontal direction such that the wall has a constant slope (see, for example, fig. 2 and its description).  Furthermore, Balasubramaniam discloses a plasma processing apparatus comprising a plasma chamber 115 comprising a cylindrical sidewall and a wall 442/443 defining at least a part of the processing chamber, wherein the wall 442/443 flares outward in a horizontal direction such that the 
Furthermore, it should be noted that the apparatus of Chen et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 8).  Also, Singh et al. teaches that the flaring of the dielectric window starts at a location between the first coil and the second coil (see fig. 2). Additionally, Hasebe et al. (fig. 3B), Ji (fig. 2) and Balasubramaniam (fig. 5) disclose that the flaring of the dielectric window/wall starts at the bottom of the plasma chamber. Furthermore, Tsuda et al. further discloses that the dielectric window flares outward from a separation grid 8 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the . 

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1 and 4-6 above, and further in view of Paterson et al., US 2008/0178805.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh, as to comprise a movable pedestal because such means is known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as 
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh and Paterson et al. is capable of performing a dry strip process as the first process and a dry etch process as the second process, if the method to be performed within the apparatus requires it.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1 and 4-6 above, and further in view of Hiyama et al., US 2009/0176381.
.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 2 and 12-14 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claim 15, Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim, Murugesh, Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and the width of the ion energy distribution.  With respect to generating direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from an RF bias source, it should be noted that such limitation is directed to a method limitation instead of an 
Regarding claim 16, Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim, Murugesh, Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh, and Singh et al. or Hasebe et al. or Ji or Balasubramaniam or Tsuda et al., as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662 and Singh et al., US 2005/0205212 or Hasebe et al., US 2015/0167171 or Ji, US 2014/0083612 or Balasubramaniam, US 2007/0231992 or Tsuda et al., JP 02-277776, as applied to claims 2 and 12-14 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim, Murugesh, Singh et al., Hasebe et al., Ji, Balasubramaniam, and Tsuda et al., are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its .


Claims 1-2, 4-6, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.
Tsuda et al. shows the invention as claimed including a plasma processing apparatus, the plasma processing apparatus comprising; a processing chamber 10; a dielectric window 17 defining at least a part of the processing chamber; a pedestal 11 disposed in the processing chamber, the pedestal operable to support a workpiece 12; a plasma chamber 13 disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall; a separation grid 8 separating the processing chamber from the plasma chamber; a first plasma source 1 proximate the dielectric sidewall of the plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber above the separation grid; a second plasma source, the second plasma source operable to generate a direct plasma in the processing chamber below the separation grid, the second plasma source comprising an induction coil 16, wherein the dielectric window flares outward in a horizontal direction; wherein the separation grid is positioned at a junction between the dielectric sidewall and the dielectric window; see, for example, fig. 1 and its description.
Tsuda et al. does not expressly disclose that the first plasma source comprises an induction coil.  Lea et al. discloses a plasma processing apparatus comprising a first plasma source proximate a dielectric sidewall (top of wall 22) of a plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber 
Tsuda et al. does not expressly disclose the claimed Faraday shields. Chen et al. further discloses the use of a first Faraday shield for the first coil 148/148’ (see, for example, paragraph 0026), and the use of a second Faraday shield for the second coil 188 (see, for example, paragraph 0031).  However, Chen et al. do not expressly disclose that the shields are grounded and their positions.  Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 
Tsuda et al. does not expressly disclose the claimed pump assembly. Rasheed et al. discloses a plasma processing apparatus comprising a pumping assembly comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a 

Concerning claim 4, it should be noted that the separation grid of Tsuda et al. is operable to filter one or more ions generated in the remote plasma, and operable to pass one or more neutral radicals to the processing chamber.
Regarding claims 5-6, Tsuda et al. further discloses that the plasma processing apparatus comprises a gas source 4 configured to feed a process gas into the plasma chamber; the separation grid is operable to act as a showerhead for passage of the process gas into the processing chamber.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1-2, 4-6, and 12-14 above, and further in view of Paterson et al., US 2008/0178805.
Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or 
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al., and Rasheed et al. or Kim or Murugesh and Paterson et al. is capable of performing a dry strip process as the first process and a dry etch process as the second process, if the method to be performed within the apparatus requires it.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1-2, 4-6, and 12-14 above, and further in view of Hiyama et al., US 2009/0176381.
Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh, as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Tsuda et al. modified by Lea et al. .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claim 15, Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh, as 
Regarding claim 16, Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Tsuda et al. modified by Lea et al. or Chen et al. and Tobin et al. or Kazumi et al. or Sakka et al. and Rasheed et al. or Kim or Murugesh, as to comprise a movable pedestal because such .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al., JP 02-277776 in view of Lea et al., US 2002/0185226 or Chen et al., US 2009/0095714 and Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662, as applied to claims 1-2, 4-6, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Tsuda et al., Lea et al., Chen et al., Tobin et al., Kazumi et al., Sakka et al., Rasheed et al., Kim and Murugesh are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 4-9, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 14-16, 21, 23-24 of copending Application No. 15/888,283 in view of Rasheed et al., US 2009/0120464 or Kim, US 2008/0064227 or Murugesh, US 5,994,662.
Claims 10-11, 14-16, 21, 23-24 of copending Application No. 15/888,283 disclose the claimed plasma processing apparatus but does not expressly disclose the claimed pump assembly. However, Rasheed et al. discloses a plasma processing apparatus comprising a pumping assembly comprising a turbopump 34 to provide the processing chamber with a first pressure; a foreline pump 48 to provide the processing chamber with a second pressure; a pump selection valve 32 which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 30 configured to regulate a pressure of gas being provided within the processing chamber via the turbopump or the foreline pump (see, for example, fig. 1 and its description). Also, Kim discloses a plasma processing apparatus comprising a pump assembly comprising a turbopump 304a to provide the processing chamber with a first pressure; a foreline pump 304b to provide the processing chamber with a second pressure; a pump selection valve 308/308a which can be operable to select between at least the turbopump and the foreline pump; and a pressure control valve 306 configured to regulate a pressure of gas being provided within the processing chamber via the , in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of claims 10-11, 14-16, 21, 23-24 of copending Application No. 15/888,283, as to comprise the claimed pump assembly because such exhausting means/configuration is known and used in the art as a suitable means for effectively and efficiently exhausting the gas(es) from the processing apparatus while maintaining a desired pressure within the plasma processing apparatus.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9 and 12-17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murugesh et al. (US 2003/0136425), Chang (US 6,294,466), and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        




November 6, 2021